UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21652 Fiduciary/Claymore MLP Opportunity Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: November 30 Date of reporting period: August 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. Fiduciary/Claymore MLP Opportunity Fund Portfolio of Investments August 31, 2010 (unaudited) Number of Shares Value Master Limited Partnerships and MLP Affiliates - 144.9% Coal - 4.9% Alliance Resource Partners, L.P. Natural Resource Partners, L.P. Oxford Resource Partners, LP Consumer Discretionary - 0.9% StoneMor Partners L.P. (b) Marine Transportation - 1.8% Teekay Offshore Partners L.P. (Marshall Islands) Diversified Gas Infrastructure - 68.8% Boardwalk Pipeline Partners, LP (b) Chesapeake Midstream Partners L.P. (a) Copano Energy, L.L.C. (b) DCP Midstream Partners, LP (b) El Paso Pipeline Partners, L.P. (b) Energy Transfer Equity L.P. (b) Energy Transfer Partners, L.P. (b) 15,042,839 Enterprise Products Partners L.P. (b) Exterran Partners, L.P. MarkWest Energy Partners, L.P. ONEOK Partners, L.P. (b) Regency Energy Partners LP Targa Resources Partners LP TC PipeLines, LP Williams Partners, L.P. Midstream Oil Infrastructure - 52.0% Enbridge Energy Management, L.L.C. (a) Enbridge Energy Partners, L.P. (b) Genesis Energy, L.P. (b) Global Partners LP (b) Holly Energy Partners, L.P. (b) Kinder Morgan Management, L.L.C. (a) (b) (c) Magellan Midstream Partners, L.P. (b) NuStar Energy L.P. (b) Plains All American Pipeline, L.P. (b) Sunoco Logistics Partners L.P. (b) Transmontaigne Partners L.P. Oil and Gas Production - 4.9% EV Energy Partners, L.P. (b) Pioneer Southwest Energy Partners L.P. (b) Propane - 11.6% Ferrellgas Partners L.P. Inergy Holdings, L.P. Inergy, L.P. (b) Suburban Propane Partners L.P. Total Master Limited Partnerships and MLP Affiliates (Cost $382,682,294) Common Stocks - 0.9% Oil and Gas Production - 0.9% Abraxas Petroleum Corp. (a) Abraxas Petroleum Corp. (a) (d) (e) (Cost $5,050,305) Other Equity Securities - 0.0% Coal - 0.0% Clearwater Natural Resources, L.P.(a) (d) (e) (f) - Clearwater GP Holding Co.(a) (d) (e) (f) - (Cost $23,111,792) - Incentive Distribution Rights - 0.0% 43 Clearwater Natural Resources, L.P.(a) (d) (e) (f) - (Cost $0) Warrants - 0.0% Abraxas Petroleum Corp. (a) (d) (e) Clearwater Natural Resources, L.P.(a) (d) (e) (f) - (Cost $0) Principal Amount Term Loans - 0.1% Clearwater Subordinate Note, 12/03/09, NR (a) (d) (e) (f) (Cost $1,237,397) Long Term Investments - 145.9% (Cost $412,081,788) Number of Shares Short Term Investments - 6.1% Money Market Fund - 6.1% Dreyfus Treasury & Agency Cash Management - Investor Shares (Cost $26,473,328) Total Investments - 152.0% (Cost $438,555,116) Borrowings Outstanding - (30.0% of Net Assets or 19.8% of Total Investments) Liabilities in excess of Other Assets - (22.0%) Net Assets- 100.0% Limited Liability Company Limited Partnership Master Limited Partnership Ratings shown are per Standard & Poor’s. Securities classified as NR are not rated by Standard & Poor’s.Ratings are unaudited. Non-income producing security. All or a portion of these securities have been physically segregated in connection with swap agreements or as collateral for borrowings outstanding.The total amount segregated is $311,394,884. While non-income producing, security makes regular in-kind distributions. Security is restricted and may be resold only in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, restricted securities aggregate market value amounted to $4,096,878 or 0.9% of net assets. Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $4,096,878 which represents 0.9% of net assets. Company has filed for protection in federal bankruptcy court. Country Allocation* United States 98.8% Marshall Islands 1.2% * Subject to change daily.Based on total investments. See previously submitted Notes to Financial Statements for the period ended May 31, 2010. Interest Rate Swap Agreements Unrealized Termination Notional Appreciation/ Counterparty Date Amount ($000) Fixed Rate Floating Rate (Depreciation) Merrill Lynch 1/30/2011 $ % 1 - Month LIBOR $ ) Merrill Lynch 1/30/2013 $ % 1 - Month LIBOR ) Morgan Stanley 2/7/2011 $ % 1 - Month LIBOR ) Morgan Stanley 3/19/2013 $ % 1 - Month LIBOR ) $ ) For each swap noted, the Fund is obligated to pay the fixed rate and entitled to receive the floating rate. Restricted Securities Price at Date of Fair Market Acquisition Date 8/31/2010 Security Acquisition Shares/Par Current Cost Value (unrestricted)*** Price Abraxas Petroleum Corp. 10/5/2009 $ Abraxas Petroleum Corp. 10/5/2009 $ Abraxas Petroleum Corp.* 5/25/2007 $
